Citation Nr: 1520669	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1973 to July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A claim for service connection for a left knee disorder, broken left foot, and instability of the right lower extremity and to reopen service connection for a low back disorder was received in February 2009.  In May 2014, the Board reopened service connection for a low back disorder.

The Board, in pertinent part, remanded the issues on appeal for further development in May 2014.  As discussed in detail below, the Board is granting service connection for the low back disabilities and right lower extremity radiculopathy and remanding the issues of service connection for left knee and left foot disorders for additional development.  As such, no discussion of the prior Board remand orders is required.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for left foot and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis.

2.  Symptoms of the currently diagnosed low back disabilities have been continuous since service.

3.  The currently diagnosed right lower extremity radiculopathy is causally related to the service-connected low back disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right lower extremity radiculopathy, as secondary to the service-connected lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis, have been met.  38 U.S.C.A.		 §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board grants service connection for a low back disorder and right lower extremity radiculopathy, constituting a full grant of the benefit sought on appeal with respect to these issues, and is remanding the issues of service connection for left foot and left knee disorders; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Service Connection Laws and Regulations
	
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).   

In this case, the Veteran has been diagnosed with lumbar spine degenerative joint disease - a form of arthritis - and qualifies as a "chronic disease" under 38 C.F.R.	 § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service Connection for a Low Back Disorder 

The Veteran essentially contends that he injured his back during a parachute accident during service, which caused his current low back disabilities.  See November 2014 VA examination report (Veteran reported being treated for back pain following a parachuting accident during service).

The evidence of record demonstrates that the Veteran has current diagnosed low back disabilities.  A December 2012 VA MRI report notes a diagnosis of moderate spinal canal stenosis.  A March 2008 VA treatment record notes that x-rays of the lumbar spine revealed degenerative disc disease and mild arthritic changes.  The treatment record notes diagnoses of degenerative disc disease and lumbar spondylosis.  An August 2014 VA treatment records notes an impression of severe discogenic degenerative joint disease at L5-S1.

Next, the Board that the evidence is at least in equipoise on the question of whether the Veteran experienced an in-service back injury.  June 1973 service treatment records reflect that the Veteran injured himself following a parachuting accident, but do not specifically note any back injuries.  Throughout the course of this appeal and to health care professionals, the Veteran has consistently reported that he started having low back pain following the in-service parachute accident.  Back pain is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); April 2005 written statement (Veteran reported jarring his back during the in-service parachuting accident).  Further, at an October 1973 VA examination (three months following service separation), the Veteran reported back pain.  The Board finds the Veteran's account of low back pain to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Based on the above, the Board finds that the Veteran has credibly reported low back symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's low back disabilities have been continuous since service.  Although the Veteran was not specifically diagnosed with a low back disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service symptoms of low back pain and the Veteran has consistently reported continued low back pain since service separation.  See e.g., August 1996 and July 2008 written statements. 

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of a low back disorder began during service and continued to worsen since service separation.  At an October 1973 VA examination (three months following service separation), the Veteran reported back pain.  A July 1982 VA treatment record notes that the Veteran reported low back pain with radiation through the hip and down the right leg for approximately the previous 10 years.  A May 1995 VA treatment record notes that the Veteran reported low back pain since the in-service parachuting accident.  See also October 1996 and October 2009 VA examination reports.  The Board finds that the Veteran has provided credible statements and testimony as well as accurate lay histories provided to medical personnel that his symptoms of low back pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Board finds that the Veteran's reports of low back symptomatology since service separation, in the context of the demonstrated in-service low back symptoms and current diagnoses, are sufficient to place in equipoise the question of whether the current low back disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's low back disorder continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service low back symptoms, presumptive service connection for lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.    

Service Connection for Right Lower Extremity Radiculopathy

The contention liberally construed for the Veteran is that his current right lower extremity radiculopathy is associated with service-connected low back disabilities.  See February 2009 claim.  

The evidence of record demonstrates that the Veteran has current diagnosed right lower extremity radiculopathy.  See September 2014 VA treatment records.  Pursuant to this decision, the Board grants service connection for lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis.

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed right lower extremity radiculopathy is causally related to the service-connected low back disabilities.  A March 2007 VA treatment record notes that the Veteran had a many year history of chronic low back pain with right leg radiation.  The treatment record notes a diagnosis of degenerative disc disease of L5-S1 with chronic right radicular paresthesias.  September 2012 and September 2014 VA treatment records note low back pain with associated right lower extremity radiculopathy.   

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed right lower extremity radiculopathy.  The weight of the evidence of record is at least in equipoise as to whether the radiculopathy is caused by the Veteran's low back disabilities; therefore, resolving reasonable doubt in favor of the Veteran, service connection for right lower extremity radiculopathy, as secondary to the service-connected lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.     


ORDER

Service connection for lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis is granted.

Service connection for right lower extremity radiculopathy, as secondary to the service-connected lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis, is granted.


REMAND

Service Connection for Left Knee Disorder 

Pursuant to the May 2014 Board remand instructions, the Veteran was provided with a VA examination in November 2014 to assist in determining the nature and etiology of the claimed left knee disorder.  The VA examiner indicated that the Veteran does not have, and has never had, a left knee disability.  The Board finds that the November 2014 VA examination report is inadequate because it is based on the inaccurate factual predicate that the Veteran does not have a left knee disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Review of the evidence of record reveals that the Veteran has degenerative joint disease of both knees.  See July 2012 VA treatment record.  A January 2009 VA treatment record notes that the Veteran has bilateral knee arthralgia.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the left knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)     

Service Connection for Left Foot Disorder

As discussed in detail above, the Board grants service connection for lumbar spine degenerative joint disease, degenerative disc disease, lumbar spondylosis, and spinal canal stenosis.  The Board also grants service connection for right lower extremity radiculopathy as secondary to the service-connected low back disability.  An October 2008 VA treatment record notes that the Veteran had a navicular chip fracture in the left foot.  In the February 2009 claim, the Veteran contended that instability in his right lower extremity, aggravated by his low back disorder, caused him to fall and break his left foot.    

Pursuant to the May 2014 Board remand instructions, the Veteran was provided with a VA examination in November 2014 to assist in determining the nature and etiology of the claimed left foot disorder.  The VA examiner opined that there was no evidence that the left foot disorder was aggravated by the service-connected right ankle disability because the Veteran reported falling and breaking the left foot because of many factors including back and knee pain.  Further, the October 2009 VA examiner opined that, while there was no reasonable connection between the fractured left foot and the prior fracture of the right ankle, there would be more of an associated with the Veteran's lower back problems.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake,	 22 Vet. App. 295, 304 (2008).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the left foot disorder.  See McLendon, 20 Vet. App. at 86.

Finally, it appears that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  A January 2014 VA treatment record notes that the Veteran reported receiving SSA disability income.  As the Board cannot determine the basis for the award from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the current issues on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).

Accordingly, the issues of service connection for left foot and left knee disorders are REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed left knee and left foot disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all current left knee and left foot disabilities and offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that each diagnosed disability was caused by the service-connected right ankle disability, low back disabilities, or right lower extremity radiculopathy?

Is it at least as likely as not (50 percent or greater probability) that each diagnosed disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right ankle disability, low back disabilities, or right lower extremity radiculopathy?

3.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


